In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Rockland County (Warren, J.), entered June 30, 2006, which denied his objections to an order of the same court (Miklitsch, S.M.), dated February 28, 2006, which, after a hearing, denied his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the father’s objections to an order of the Support Magistrate denying his petition for a downward modification of his child support obligation set forth in a stipulation of settlement incorporated but not merged in the parties’ judgment of divorce. The father failed to demonstrate an unreasonable and unanticipated change in circumstances since the time of the stipulation to justify a modification (see Matter of Silver v Akerson, 34 AD3d 487, 488 [2006]), or that his change in circumstance was not of his own making (see Matter of Terjesen v Terjesen, 29 AD3d 705 [2006]; Matter of Heyward v Goldman, 23 AD3d 468, 469 [2005]).
The father’s remaining contentions are without merit. Crane, J.E, Krausman, Covello and Garni, JJ., concur.